On February 6, 1976 tlie court ordered that partial judgment be entered for plaintiff, plus interest thereon as provided by law, in the sum of $811,080.33, as set forth below:

Year Tax Assessed interest Total

1962_ $3, 954. 83 $1, 617. 96 $5, 572. 79
1963_ 406, 472. 06 141, 903. 29 548, 375. 35
1964_ 199, 426. 17 57, 656. 02 257, 082. 19
The court further ordered that the entry of this partial judgment will in no way affect the parties’ rights and liabilities with respect to the issues presently before the court for the years 1962,1963 and 1964.